                            UNITED STATES DISTRICT COURT
                                 DISTRICT OF MAINE

 MARSHALL ARCHER,                                )
                                                 )
                        Plaintiff,               )
                                                 )
 v.                                              ) Docket no. 2:18-cv-00390-GZS
                                                 )
 VETERANS, INC.,                                 )
                                                 )
                                                 )
                        Defendant.               )


             ORDER ON DEFENDANT’S MOTION TO DISMISS COUNT III


       Before the Court is Defendant’s Motion to Dismiss Count III (ECF No. 15). Based on the

Court’s review of the Complaint (ECF No. 1), the motion papers, as well as the cases cited therein,

the Court DENIES the Motion.

       A viable complaint need not proffer “heightened fact pleading of specifics,” but in order to

survive a motion to dismiss it must contain “enough facts to state a claim to relief that is plausible

on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). Under Federal Rule of Civil

Procedure 12(b)(6), the Court assumes the truth of the facts contained in the pleadings and draws

all reasonable inferences in the plaintiff’s favor in resolving a request for dismissal. Schatz v.

Republican State Leadership Comm., 669 F.3d 50, 55 (1st Cir. 2012).

       In Count III of his Complaint, Plaintiff Marshall Archer, a veteran, claims that Defendant

Veterans, Inc. terminated his employment in violation of the Uniformed Services Employment and

Reemployment Rights Act (USERRA), 38 U.S.C. § 4311. The parties agree that to succeed on

this claim, Plaintiff must ultimately prove that his prior military service was a motivating factor in

Defendant’s decision to terminate him. (See Def. Motion (ECF No. 15), PageID # 40; Pl. Response
(ECF No. 19), PageID # 57.) Viewing the allegations of the Complaint in the light most favorable

to Archer, he alleges that he requested leave and accommodations for mental health issues, which

had been documented by the Department of Veteran’s Affairs (“VA”) prior to his employment

with Defendant. However, Defendant “refused to consider Archer’s known 90% disability rating

as being sufficient evidence” of his need for the requested accommodations and Defendant fired

him within 48 hours of Archer notifying Human Resources of his plan to start an intensive

outpatient mental health program through the VA.           (Compl., PageID #s 7-9.)        Defendant

reasonably concedes that these allegations “sufficiently plead[] a disability discrimination claim,”

but deny any “anti-veteran animus” can be inferred from the various emails and other factual

allegations contained in the Complaint. (Def. Reply (ECF No. 20), PageID #s 67 & 69.) However,

Plaintiff plausibly asserts that another comparable employee received accommodations. Viewed

in the light most favorable to Plaintiff, there is a factual inference that his accommodations request

was handled differently and that his military status is a plausible explanation for this different

handling.

       Thus, viewing the Complaint “holistically,” the Court concludes that Archer has pled

sufficient facts to state a plausible USERRA claim. Garcia-Catalan v. United States, 734 F.3d

100, 103 (1st Cir. 2013) (overturning dismissal upon concluding that the complaint as a whole pled

“sufficient facts to state a facially plausible legal claim”). In the Court’s assessment, it would

simply be premature to dismiss Count III at this stage. Therefore, the Court hereby DENIES

Defendant’s Motion to Dismiss Count III (ECF No. 15).

       SO ORDERED.

                                                      /s/ George Z. Singal
                                                      United States District Judge

Dated this 19th day of August, 2019.



                                                  2
